Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/880,673 filed 5/21/20. Claims 1-20 are pending with claims 1, 11 and 17 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharadwaj et al. US 2018/0350491 A1.
Bharadwaj teaches:
Re: claim 1, A wristband for securing a watch to a user (fig. 4; [0027] item 16 may be a wrist band such as a watch band for a watch), the wristband comprising: flexible magnets (fig. 4, magnets 10; [0042]), wherein each of the flexible magnets comprises a mixture of a polymer and a ferromagnetic material  ; an outer cover surrounding each of the flexible magnets ([0027] magnets 10 may be attached to one or more layers of materials forming band 16); and an adhesive layer bonding the flexible magnets to the outer cover ([0027] magnets are attached to outer cover layer. It is common practice in the field to use glue for such an attachment therefore the adhesive layer can be regarded as implicitly disclosed).  

Re: claim 2, The wristband of claim 1, wherein the flexible magnets comprise a first permanent magnet and a second permanent magnet (fig. 4; magnets 10), and the wristband (fig. 4; wrist band 16) further comprises: a first band portion configured to attach to a first side of a watch housing (fig. 4; watch unit 30), the first band portion containing the first permanent magnet; and a second band portion configured to attach to a second side of the watch housing, the second band portion containing the second permanent magnet (fig. 4; [0027] magnets 10 may be located on wrist band 16 so that magnets 10 mate with each other when wrist band 16 is placed around the wrist of the user).  

Re: claim 4, The wristband of claim 1, wherein the outer cover comprises leather ([0027]).  

Re: claim 5, The wristband of claim 1, further comprising a support structure extending between pairs of the flexible magnets (fig. 4; [0027] wrist band 16 can be considered a support structure extending between magnets 10 when magnets 10 are not mated with each other).
  
Re: claim 7, The wristband of claim 5, wherein widths of the flexible magnets are greater than a width of the support structure, such that opposing pairs of the flexible magnets are connected to each other outside the width of the support structure (fig. 4; [0027]).  


Re: claim 8, The wristband of claim 5, further comprising a connector configured to connect to a watch housing, the connector being attached to the support structure (fig. 4; [0027] wrist band 16 is attached to watch unit 30 where it is implicit that there is a connector to connect band 16 to watch unit 30).  

Re: claim 9, The wristband of claim 5, further comprising: a connector configured to connect to a watch housing; and a free end opposite the connector, wherein the support structure extends continuously from the connector to the free end (fig. 4; [0027] wrist band 16 is attached to watch unit 30 where it is implicit that there is a connector to connect band 16 to watch unit 30).  

Re: claim 11, A wristband (fig. 4; wrist band 16) comprising: a connector configured to connect to a watch housing (fig. 4; [0027] wrist band 16 is attached to watch unit 30 where it is implicit that there is a connector to connect band 16 to watch unit 30); multiple first segments (fig. 1, 4; [0024], [0027], [0030] elements 12 of magnets 10) formed by a mixture of a polymer and magnetic particles ([0030]); and36122202-6482 (P41980US1) multiple second segments (fig. 1, 4; [0027] wrist band 16 ) formed by the polymer without magnetic particles ([0027]), the multiple second segments being between the first segments and the connector (fig. 4; [0027] wrist band 16 is attached to watch unit 30 where it is implicit that there is a connector to connect band 16 to watch unit 30).  

Re: claim 12, The wristband of claim 11, wherein the magnetic particles of the first segments comprise permanent magnetic particle (abstract; [0024], [0032]).  

Re: claim 14, The wristband of claim 11, wherein the wristband comprises: a first band portion configured to attach to a first side of the watch housing, the first band portion comprising: the connector; the multiple first segments; the multiple second segments; and a second band portion configured to attach to a second side of the watch housing, the second band portion being configured to magnetically couple to the first band portion.  

Re: claim 16, The wristband of claim 11, further comprising a sintered permanent magnet at a free end of the wristband, opposite the connector (fig. 4; [0030]-[0031]).

Re: claim 17, A method for magnetizing a wristband (fig. 4, wristband 16), the method comprising: applying a first magnetic field ([0031]-[0032]) between: first magnetization components (fig. 1) having a first alternating polarity pattern on a first side of the wristband; and second magnetization components (fig. 1) having a second alternating polarity pattern on a second side of the wristband, the second alternating polarity pattern being opposite the first alternating polarity pattern; applying a second magnetic field ([0031]-[0032]) with the second magnetization components having the first alternating polarity pattern on the second side of the wristband; and applying a third magnetic field ([0031]-[0032]) with the first magnetization components having the first alternating polarity pattern on the first side of the wristband.  

Re: claim 18, The method of claim 17, wherein the wristband comprises flexible magnets between the first side and the second side, wherein the flexible magnet comprises a mixture of a polymer and particles of a hard magnetic material, wherein the particles are magnetically aligned by the first magnetization components and the second magnetization components to produce more magnetic flux through the first side than through the second side ([0030]-[0032]).  

Re: claim 20, The method of claim 17, wherein a number of the first magnetization components is equal to a number of the second magnetization components, and each of the first magnetization components is opposite a corresponding one of the second magnetization components (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. US 2018/0350491 A1 in view of Kosoglow et al. US 2016/0037896 A1.
The teachings of Bharadwaj have been discussed above.
Bharadwaj fails to specifically teach wherein the second magnetic field has a magnitude that that is smaller than a magnitude of the first magnetic field.  

However, in the same field of invention, Kosoglow teaches applying a magnetic field to two separate groups of magnets (fig. 4B; [0053] magnets 406, 408 where one magnetic field may be larger than the other). 

Therefore, it would have been obvious at the time of the invention to apply different magnitude magnetic fields to different sets of magnets, as taught by Kosoglow, as an obvious matter of design choice based on intended use. Utilizing groups of magnets with different magnetic field strengths allows for a unique and identifiable pattern of magnetic fields that can be used to perform an operation such as providing access to an area, device or application ([0069]). 

Allowable Subject Matter
Claims 3, 6, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 3 and all its dependencies, wherein: the first band portion comprises: a first connector for attaching to the first side of the watch housing; and a first soft magnetic portion between the first permanent magnet and the first connector; and the second band portion comprises: a second connector for attaching to the second side of the watch housing; and a second soft magnetic portion between the second permanent magnet and the second connector, when included with all the limitations of claims 1 and 2 from which it depends.  With respect to claim 6 and all its dependencies, wherein the support structure comprises holes, wherein each of the holes is positioned between a corresponding pair of the flexible magnets, when included with all the limitations of claims 1 and 5 from which it depends.  With respect to claim 10 and all its dependencies, further comprising: a first connector configured to connect to a watch housing; a free end opposite the first connector; and a retaining ring slideably disposed between the first connector and the free end, the retaining ring comprising: a second connector configured to connect to the watch housing; and an opening, wherein a strap portion of the wristband extends through the opening and is configured to be folded onto itself, wherein the flexible magnets comprise: first permanent magnets along a first section of the wristband; and second permanent magnets along a second section of the wristband, the second permanent magnets having a magnetic orientation that is different than a magnetic orientation of the first permanent magnets, wherein the first permanent magnets are configured to magnetically couple to the second permanent magnets when the strap portion is folded onto itself, when included with all the limitations of claim 1 from which it depends.  With respect to claim 13 and all its dependencies, further comprising multiple third segments between the first segments and the second segments, the multiple third segments being formed by a mixture of the polymer and soft magnetic particles, when included with all the limitations of claims 11 and 12 from which it depends.  With respect to claim 15 and all its dependencies, wherein the connector is a first connector, the wristband further comprising: a free end opposite the first connector; and a retaining ring slideably disposed between the first connector and the free end, the retaining ring comprising: a second connector configured to connect to the watch housing; and an opening, wherein a strap portion of the wristband extends through the opening and is configured to be folded onto itself, wherein the multiple first segments comprise: first permanent magnets along a first section of the wristband; and second permanent magnets along a second section of the wristband, the second permanent magnets having a magnetic orientation that is different than a magnetic orientation of the first permanent magnets, wherein the first permanent 37122202-6482 (P41980US1) magnets are configured to magnetically couple to the second permanent magnets when the strap portion is folded onto itself, when included with all the limitations of claim 11 from which it depends.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH